Citation Nr: 0319749	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire that denied the veteran's claim of service 
connection for PTSD. 


REMAND

The veteran is seeking entitlement to service connection for 
PTSD, which he alleges, was caused by his military service in 
the Republic of Vietnam.

A review of the record on appeal indicates that the veteran 
related that he was stationed in South Vietnam, in I Corp, in 
Phobei at Camp Eagle, as a radio operator with the 2/ 17th 
Calvary, 101st Airborne Division, from (approximately) 
February to April 1971, and/ or from September 1970 to May 
1971.  He related that his in-service stressful experiences 
included: (1) that while stationed at Camp Eagle, he (and his 
unit) was subject to hit and run mortar, rocket, and sniper 
attacks; (2) that between February and April of 1971, he saw 
a friend of his (named "Johnny" from Texas) who was a door 
gunner with the 2/ 17th Calvary, dead and lying in a body 
bag; (3) that he had a friend named "Manny" who was wounded 
and killed; (4) that he was on guard duty at Camp Eagle when 
it was attacked and fired on suspected infiltrators that were 
in the wire; (5) that he recorded casualty figures after a 
battle; (6) that someone in his unit was killed when his hut 
was hit by a mortar; and (7) that he saw dead and wounded 
soldiers being taken off of helicopters.

The information of record indicates that the RO, on several 
occasions, contacted the National Personnel Records Center 
(NPRC) and the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), in attempts to verify the veteran's 
alleged stressful experiences.  In this regard, the NPRC 
provided a partial copy of the veteran's service personnel 
records, and USASCRUR reported that the stressor information 
provided lacked sufficient specificity to be verified.  
However, given these particular circumstances, the Board is 
of the opinion that additional action by the RO may helpful 
in either obtaining any outstanding service personnel records 
from NPRC, as well as a copy of the Unit History and After 
Action Reports for the 2/ 17th Calvary, 101st Airborne 
Division for Camp Eagle the period from September 1970 to May 
1971, or documenting that such records/ documents are not 
available.  

A review of the record also reflects that the veteran was 
awarded Social Security Administration (SSA) disability 
benefits in October 2000, and these have not been associated 
with the claims file.

In view of the above, the appeal is REMANDED to the RO for 
the following action:

1.  Send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary or already 
obtained by the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Contact the Social Security 
Administration and requests copies of the 
records pertinent to the veteran's award 
of Social Security Administration 
disability benefits, including any 
administrative decision and medical 
records relied upon concerning the 
veteran's claim.

3.  Contact the NPRC, and/ or the 
appropriate service department request 
copies of the veteran's service personnel 
records.

4.  Contact the veteran and ask him to 
clearly identify the stressful events he 
experienced in service.  The veteran 
should be asked to provide additional 
information his claimed combat and non-
combat related stressful events including 
the non-combat stressors reflected above.  
(See page 2, below the "REMAND" 
caption, paragraph 2).  This request 
should also include the approximate 
(beginning and ending) dates, places, and 
circumstances surrounding each stressor 
he has set forth.  He should asked to 
provided, if known, the full name, 
hometown, rank, and unit assignments of 
the friends he saw killed or wounded 
while in the Republic of Vietnam (i.e., 
"Johnny" from Texas, "Manny," and the 
man from his unit killed when his hut was 
struck by a mortar).  He should be asked 
to supply statements from persons who he 
served with who have first hand knowledge 
of the stressor events he described, or 
who may be capable of substantiating his 
accounts of events in service.

5.  The RO should then forward a letter 
asking the United States Armed Service 
Center for Research of Unit Records 
(USACRUR) to provide any available 
information, which might corroborate the 
veteran's alleged in-service stressors.  
This letter should identify the veteran's 
unit of assignment and provide a 
description of his alleged stressors, 
along with any other information 
subsequently provided by the veteran.  
The USACRUR should also be provided with 
copies of any personnel records obtained 
showing service dates, duties, and unit 
of assignment.  The USACRUR should be 
asked to supply the Unit History and 
After Action Reports for the 2/17th 
Calvary, 101st Airborne Division for Camp 
Eagle, for the period from September 1970 
to May 1971.

6.  After associating with the claim's 
file all evidence obtained in connection 
with the above development (to the extent 
possible), make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The examiner should review 
the claim's folder, elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms, and conduct psychiatric 
testing, if needed.  Thereafter, the 
examiner should address the following 
questions: 

(i) Does the veteran satisfy the 
criteria for a diagnosis of PTSD?
(ii)  If PTSD is demonstrated, the 
examiner is requested to identify 
the stressor(s) that caused the 
veteran's PTSD, and to specify the 
evidence relied upon to support the 
diagnosis.

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

8.	After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review record and readjudicate 
the claim of service connection for 
PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


